


Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 3 TO AMENDED AND RESTATED CREDIT AGREEMENT

This Amendment No. 3 (this “Amendment”) is entered into as of January 17, 2008
by and among BIO-RAD LABORATORIES, INC., a Delaware corporation (the
“Borrower”), certain of the financial institutions party to the below-defined
Credit Agreement (collectively, the “Lenders”) and JPMORGAN CHASE BANK, N.A., as
one of the Lenders and in its capacity as contractual representative (the
“Agent”) on behalf of itself and the other Lenders.

RECITALS:

WHEREAS, the Borrower, the Lenders and the Agent have entered into that certain
Amended and Restated Credit Agreement dated as of June 21, 2005 (as amended
prior to the date hereof, the “Credit Agreement”);

WHEREAS, the Borrower wishes to amend the Credit Agreement in certain respects
and the Lenders and the Agent are willing to amend the Credit Agreement on the
terms and conditions set forth herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

1.

Defined Terms.  Capitalized terms used herein and not otherwise defined herein
shall have the meanings attributed to such terms in the Credit Agreement.

2.

Amendments to Credit Agreement. Upon the Effective Date, in accordance with the
provisions of Section 3 below, the Credit Agreement is hereby amended as
follows:

(a)

Section 1.01 of the Credit Agreement is hereby amended to add the following new
defined terms thereto in the appropriate alphabetical order:

“Permitted Senior Unsecured Note Indebtedness” means Indebtedness of the
Borrower in principal amount not to exceed (when aggregated with the Permitted
Subordinated Indebtedness described in clause (iv) of the definition of
“Permitted Subordinated Indebtedness”) $300,000,000 in the form of senior
unsecured notes, the maturity of which is at least six months later than the
Facility Termination Date and all of the terms and conditions of which are
reasonably acceptable to the Agent.




“Senior Unsecured Note Indebtedness” means the Permitted Senior Unsecured Note
Indebtedness and any Permitted Refinancing in respect thereof.








“Specified Issuance” means the issuance of new Subordinated Indebtedness or new
Senior Unsecured Note Indebtedness in an aggregate principal amount in excess of
$200,000,000 on or after January 17, 2008.




(b)



Section 1.01 of the Credit Agreement is hereby amended to restate clause (v) of
the definition of “Change in Control” in its entirety as follows:

(v)

any “Change in Control” or “Change of Control” as defined in any agreement
governing Subordinated Indebtedness or Senior Unsecured Note Indebtedness occurs
and as a result thereof the Borrower is required to prepay or repurchase, or
make an offer to prepay or repurchase, such Subordinated Indebtedness or Senior
Unsecured Note Indebtedness, as applicable.




(c)

Section 1.01 of the Credit Agreement is hereby amended to restate clause (iii)
of the definition of “Consolidated Funded Indebtedness” in its entirety as
follows:

(iii) any amount of Subordinated Indebtedness or Senior Unsecured Note
Indebtedness with respect to which the Borrower has exercised its right to elect
to apply, and has so applied, legal defeasance and discharge, all in accordance
with the terms of the indenture or other agreement governing such Subordinated
Indebtedness or Senior Unsecured Note Indebtedness, as applicable.




(d)

Section 1.01 of the Credit Agreement is hereby amended to restate the definition
of “Leverage Ratio” in its entirety as follows:

“Leverage Ratio” means, as of any date of calculation, the ratio of (i) (x)
Consolidated Funded Indebtedness outstanding on such date minus, only if the
Borrower makes a Specified Issuance, (y) the lesser of (A) the sum of all
unencumbered cash and Cash Equivalent Investments of the Borrower held on
deposit in the United States of America with (1) Lenders or Affiliates of
Lenders at a Lending Installation and (2) financial institutions which are not
Lenders or Affiliates of Lenders in account(s) which are subject to control
agreements reasonably satisfactory to the Administrative Agent and (B)
$100,000,000, to (ii) Consolidated EBITDA for the Borrower’s then most-recently
ended four fiscal quarters.




(e)

Section 1.01 of the Credit Agreement is hereby amended to restate the definition
of “Permitted Refinancing” in its entirety as follows:

“Permitted Refinancing” means Indebtedness of the Borrower the proceeds of which
are used to refinance Subordinated Indebtedness or Senior Unsecured Note
Indebtedness, as applicable, provided that (i) the principal amount of such
Indebtedness does not exceed that of the Subordinated Indebtedness or Senior
Unsecured Note Indebtedness, as applicable, being refinanced immediately before
the respective refinancing is consummated (plus the amount of any premium, fees,
expenses and/or accrued interest actually paid on the Subordinated Indebtedness
or Senior Unsecured Note Indebtedness, as applicable, so refinanced), (ii) all
net proceeds of such Indebtedness are substantially concurrently (or, if
pursuant to a











redemption notice or similar instrument, within 45 days) applied to permanently
repay the Subordinated Indebtedness or Senior Unsecured Note Indebtedness, as
applicable, being refinanced, (iii) such Indebtedness (if such Indebtedness is
refinancing any Subordinated Indebtedness) is subordinated in right of payment
to the Obligations at least to the same extent as the Subordinated Indebtedness
being refinanced, (iv) such Indebtedness is scheduled to mature (as determined
under Agreement Accounting Principles) no earlier than the earlier of (A) the
maturity date of the Subordinated Indebtedness or Senior Unsecured Note
Indebtedness, as applicable, being refinanced and (B) the Facility Termination
Date, (v) such Indebtedness has an Average Life at the time such Indebtedness is
incurred that is equal to or greater than the lesser of (A) the Average Life of
the Subordinated Indebtedness or Senior Unsecured Note Indebtedness, as
applicable, being refinanced and (B) the period from the date such Indebtedness
is incurred to the Facility Termination Date, and (vi) the terms of such
Indebtedness (including, without limitation, terms relating to security,
covenants, events of default and remedies, but excluding interest rates and
other economic terms so long as they are based on then current market
conditions) are not less favorable to the Borrower or to the Lenders than those
applicable to the Subordinated Indebtedness or Senior Unsecured Note
Indebtedness, as applicable, being refinanced.




(f)

Section 1.01 of the Credit Agreement is hereby amended to restate the definition
of “Permitted Subordinated Indebtedness” in its entirety as follows:

“Permitted Subordinated Indebtedness” means (i) the Borrower’s 7.50% Senior
Subordinated Notes due 2013 in the principal amount of $225,000,000 outstanding
on the Closing Date, (ii) the Borrower’s 6.125% Senior Subordinated Notes due
2014 in the principal amount of $200,000,000 outstanding on the Closing Date,
(iii) up to $25,000,000 of additional Indebtedness of the Borrower, the payment
of which is subordinated to payment of the Secured Obligations, the maturity of
which is at least six months later than the Facility Termination Date and all of
the terms and conditions of which are reasonably acceptable to the Agent and
(iv) additional Indebtedness of the Borrower in principal amount not to exceed
(when aggregated with the Permitted Senior Unsecured Note Indebtedness)
$300,000,000 in the form of senior subordinated notes, the payment of which is
subordinated to payment of the Secured Obligations, the maturity of which is at
least six months later than the Facility Termination Date and all of the terms
and conditions of which are reasonably acceptable to the Agent.  Subordination
terms and other terms and conditions substantially similar to those contained in
the Indenture dated as of December 21, 2004 between the Borrower and Wells Fargo
Bank, National Association, as Trustee, shall be deemed to be reasonably
acceptable.




(g)

Section 1.01 of the Credit Agreement is hereby amended to restate the definition
of “Subordinated Indebtedness” in its entirety as follows:

“Subordinated Indebtedness” means the Permitted Subordinated Indebtedness and
any Permitted Refinancing in respect thereof.














(h)

Section 6.11 of the Credit Agreement is hereby amended to restate clause (iv)
thereof in its entirety as follows:

(iv)

The Subordinated Indebtedness and any Permitted Refinancing thereof and the
Senior Unsecured Note Indebtedness and any Permitted Refinancing thereof.




(i)

Section 6.17(a) of the Credit Agreement is hereby amended to restate clause (i)
thereof in its entirety as follows:

(i) the agreements evidencing or governing Subordinated Indebtedness or any
Permitted Refinancing thereof and the agreements evidencing or governing Senior
Unsecured Note Indebtedness or any Permitted Refinancing thereof,




(j)

Section 6.17(b) of the Credit Agreement is hereby amended to restate clause (1)
thereof in its entirety as follows:

(1)

restrictions imposed by the agreements and instruments governing or evidencing
the Subordinated Indebtedness or any Permitted Refinancing thereof and
restrictions imposed by the agreements and instruments governing or evidencing
the Senior Unsecured Note Indebtedness or any Permitted Refinancing thereof,




(k)

Section 6.24 of the Credit Agreement is hereby amended to restate clause (ii)
thereof in its entirety as follows:

(ii) guaranties of Indebtedness permitted by Section 6.11, provided that only
Guarantors shall be permitted to guarantee Subordinated Indebtedness and/or
Senior Unsecured Note Indebtedness,




(l)

Section 6.26.2 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

6.26.2.  Leverage Ratio.  The Borrower will not permit the Leverage Ratio  for
each fiscal quarter ending (x) prior to the date of a Specified Issuance, to be
greater than 3.25 to 1.00 and (y) subsequent to the date of a Specified
Issuance, to be greater than 3.50 to 1.00.




(m)

The Pricing Schedule is hereby amended and restated in its entirety as set forth
on Annex A hereto.

3.

Conditions of Effectiveness.  This Amendment shall become effective as of the
date on which the Agent shall have received (i) duly executed originals of this
Amendment from the Borrower and the Required Lenders, (ii) such other documents
and instruments as are reasonably requested by the Agent in connection with this
Amendment, (iii) for the account of each Lender which delivers its executed
signature page hereto by such time as is requested by the Agent, an amendment
fee equal to 0.05% of such Lender’s Commitment, (iv) payment of the Agent’s fees
and expenses (including, to the extent invoiced, fees and expenses of counsel
for the Agent) in











connection with the Amendment and (v) a letter executed by the Borrower stating
the requested date (which shall be a Business Day) of effectiveness of this
Amendment (the date on which all of the foregoing conditions are satisfied, the
“Effective Date”).  Delivery of an executed counterpart of a signature page of
this Amendment by e-mail or facsimile shall be effective as delivery of a
manually executed counterpart of this Amendment.

4.

Representations and Warranties of the Borrower.  The Borrower represents and
warrants to the Lenders that, as of the Effective Date and giving effect to this
Amendment:

(a)

there exists no Default or Unmatured Default; and

(b)

the representations and warranties contained in Article V of the Credit
Agreement are true and correct in all material respects as of the Effective Date
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty was
true and correct on and as of such earlier date.

5.

Reference to and Effect on the Credit Agreement.

(a)

Upon the effectiveness of this Amendment pursuant to Section 3 hereof, on and
after the Effective Date each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import and each
reference to the Credit Agreement in each other Loan Document shall mean and be
a reference to the Credit Agreement as modified hereby.

(b)

Except as specifically waived or amended herein, all of the terms, conditions
and covenants of the Credit Agreement and the other Loan Documents shall remain
in full force and effect and are hereby ratified and confirmed.

(c)

The execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of (i) any right, power or remedy
of any Lender or the Agent under the Credit Agreement or any of the Loan
Documents, or (ii) any Default or Unmatured Default under the Credit Agreement.

6.

CHOICE OF LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (INCLUDING 735 ILCS 105/5-1 ET SEQ. BUT OTHERWISE WITHOUT REGARD
TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE OF ILLINOIS, BUT GIVING EFFECT
TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

7.

Counterparts.  This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed an original and all of which
taken together shall constitute one and the same agreement.

8.

Headings.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

[Signature Pages Follow]














IN WITNESS WHEREOF, the Borrower, the Administrative Agent and the Lenders have
executed this Amendment as of the date first above written.




BIO-RAD LABORATORIES, INC.,

as the Borrower







By:  /s/ Ronald W. Hutton______________________
Name:

Ronald W. Hutton

Title:

Treasurer













JPMORGAN CHASE BANK, N.A.,

Individually as a Lender, as Principal Issuing Lender and as Administrative
Agent







By:  /s/ Sanjna Daphtary________________________
Name:

Sanjna Daphtary

Title:

Underwriter













WELLS FARGO BANK, N.A.,

Individually as a Lender and as a Syndication Agent







By:  /s/ Michael Jones__________________________
Name:

Michael Jones

Title:

Assistant Vice President













UNION BANK OF CALIFORNIA, N.A.,

Individually as a Lender and as a Syndication Agent







By:  /s/ Peter Sitov____________________________
Name:

Peter Sitov

Title:

Senior Vice President























ABN AMRO BANK N.V.,

Individually as a Lender and as a Documentation Agent







By:  /s/ Alexander M. Blodi_____________________

Name:

Alexander M. Blodi

Title:

Managing Director







By:  /s/ Michele Costello_______________________

Name:

Michele Costello

Title:

Director













BNP PARIBAS,

Individually as a Lender and as a Documentation Agent







By:  /s/ Katherine Wolfe________________________
Name:

Katherine Wolfe

Title:

Managing Director







By:  /s/ Sandy Bertram_________________________

Name:

Sandy Bertram

Title:

Vice President










COMERICA BANK,

Individually as a Lender







By:  /s/ Steve Clear____________________________
Name:

Steve Clear

Title:

AVP













U.S. BANK NATIONAL ASSOCIATION,

Individually as a Lender

















By:  /s/ Conan Schleicher_______________________
Name:

Conan Schleicher

Title:

Vice President













THE NORTHERN TRUST COMPANY,

Individually as a Lender







By:  /s/ John E. Burda__________________________
Name:

John E. Burda

Title:

Vice President

















ANNEX A




PRICING SCHEDULE

Applicable

Margin

Level I Status

Level II Status

Level III Status

Level IV Status

Level V Status

Level VI Status

Eurocurrency Rate

0.750%

0.875%

1.000%

1.125%

1.250%

1.500%

Floating Rate

0.000%

0.000%

0.000%

0.000%

0.250%

0.500%

 

 

 

 

 

 

 

Applicable Fee Rate

Level I Status

Level II Status

Level III Status

Level IV Status

Level V Status

Level VI Status

Commitment Fee

0.150%

0.175%

0.200%

0.225%

0.250%

0.300%

Letter of Credit Fee

0.625%

0.750%

0.875%

1.000%

1.125%

1.250%

 

 

 

 

 

 

 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to Section 6.1(i) or (ii).

“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Leverage Ratio is
less than or equal to 1.25 to 1.00.

“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status and (ii) the Leverage Ratio is
less than or equal to 1.75 to 1.00.

“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status or Level II Status and (ii) the
Leverage Ratio is less than or equal to 2.25 to 1.00.

“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status, Level II Status or Level III
Status and (ii) the Leverage Ratio is less than or equal to 2.75 to 1.00.

“Level V Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, (i) the Borrower has
not qualified for Level I Status, Level II Status, Level III Status or Level IV
Status and (ii) the Leverage Ratio is less than or equal to 3.25 to 1.00.

“Level VI Status” exists at any date if the Borrower has not qualified for Level
I Status, Level II Status, Level III Status, Level IV Status or Level V Status.

“Status” means either Level I Status, Level II Status, Level III Status, Level
IV Status, Level V Status or Level VI Status.

The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Borrower’s Status as reflected in the then
most recent Financials.  Adjustments, if any, to the Applicable Margin or
Applicable Fee Rate shall be effective five (5) Business Days after the Agent
has received the applicable Financials.  If the Borrower fails to deliver the
Financials to the Agent at the time required pursuant to Section 6.1, then the
Applicable Margin and Applicable Fee Rate shall be the highest Applicable Margin
and Applicable Fee Rate set forth in the foregoing table until five (5) Business
Days after such Financials are so delivered.

i















